The opinion was delivered
Per Curiam.
— This is the defendants’ covenant, and that is all that it is alleged to be. It is not void because of its defective execution, as a covenant, by the plaintiffs. They may sue on it in covenant, though possibly a suit upon it against them might need to be in assumpsit. This is sufficiently shown in School Directors v. M'Bride, 22 State R. 215. It is properly alleged to be a covenant by defendants with the plaintiffs. This is all that we are asked to decide.
Judgment reversed and new trial awarded, and record remitted.